EX-99.01Item 2.02 Exhibit Press Release EASTMAN CHEMICAL COMPANY - EMN Contacts: Media: Tracy Broadwater 423-224-0498 / tkbroadwater@eastman.com Investors: Greg Riddle 212-835-1620 / griddle@eastman.com Eastman Announces Higher Third-Quarter 2008 Earnings Expectation KINGSPORT, Tenn., October 8, 2008 – Eastman Chemical Company (NYSE:EMN) today announced that third-quarter 2008 earnings per share excluding costs related to strategic actions are expected to be above the high end of the current range of analysts’ estimates on First Call, which is $1.30 per share. The improved earnings per share were driven by higher operating earnings primarily due to a recent decline in raw material and energy costs, higher sales revenue, and ongoing cost reductions which more than offset lower sales volume due to softening demand. Eastman will announce third-quarter 2008 sales and earnings on Oct. 23, 2008, at approximately 5:00 p.m. Eastern Time. The company will host a conference call with industry analysts on Oct. 24 at 8:00 a.m. Eastern Time. To listen to the live webcast of the conference call, go to www.investors.eastman.com,
